BILLINGS, Presiding Judge,
(dissenting).
The principal opinion creates a judicial-made exception to the plain and unambiguous terms of the tolling statute, § 516.200. I do not believe it to be a proper function of the courts to legislate by reading such an exception into the statute. If the General Assembly desires to provide for such an exception the statute can be readily amended. In the absence of such an amendment, I would apply the statute as written and hold the tolling provisions therein applicable to the instant case.